Case: 19-50382      Document: 00515293359         Page: 1    Date Filed: 01/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                      January 31, 2020
                                    No. 19-50382
                                                                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

URBANO BAZ-BAUTISTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CR-79-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Urbano Baz-Bautista appeals his conviction for illegal reentry into the
United States, in violation of 8 U.S.C. § 1326. He challenges the district court’s
denial of his motion to dismiss the indictment as invalid, arguing that his
initial removal order was void because the notice to appear in the initial
removal proceedings failed to specify a time and date for his removal hearing.
He concedes that the issue is foreclosed by United States v. Pedroza-Rocha, 933


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50382     Document: 00515293359      Page: 2    Date Filed: 01/31/2020


                                  No. 19-50382

F.3d 490 (5th Cir. 2019), petition for cert. filed (U.S. Nov. 6, 2019) (No. 19-
6588), but he wishes to preserve it for further review. The Government has
filed an unopposed motion for summary affirmance, agreeing that the issue is
foreclosed by Pedroza-Rocha and Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir.
2019), petition for cert. filed (U.S. Dec. 16, 2019) (No. 19-779).
      In Pedroza-Rocha, 933 F.3d at 496-98, we concluded that the notice to
appear was not deficient for failing to specify a date and time for the hearing,
that any such deficiency had not deprived the immigration court of jurisdiction,
and that the petitioner could not collaterally attack his notice to appear
without first exhausting administrative remedies.           Thus, as Baz-Bautista
concedes, his arguments are foreclosed. See id. Because the Government’s
position “is clearly right as a matter of law so that there can be no substantial
question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
F.2d 1158, 1162 (5th Cir. 1969), the motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                         2